Title: To Benjamin Franklin from Jonathan Williams, Jr., 19 December 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
Nantes Decr 19. 1780.
I have this day sent Mr Chaumont a Draft on you at 10 days sight for the amount of his Goods £428,330.2.8 Tournois [l.t.] payable in your Bills on the Congress of which I sent you a Model in my Letter 7 November last, This is the amount of the Invoice exclusive of Charges—which I will Furnish you a duplicate as soon as I can, the Reason I have not yet done it is its great length & as I cannot know all the Charges till I go to L’Orient it is impossible to close it exactly, but as to the purchase of Mr de Chaumont you may depend it is right & may safely give Bills according to Agreement. I look on this Bargain as concluded when the Charterparty of the Ship was signed 31 Augt 1780. All Charges therefore subsequent to that Date I think should belong to the Purchaser and not the Seller and so I have settled it.
I am with the greatest Respect Your ever dutifull & Affectionate Kinsman
Jona Williams J
 
Endorsed: Mr Williams Dec.19.1780 Draws on me for 428.330,2,8 for the Cloth—mentions Model of Bills to be drawn on Congress—and when Bargain concluded
